Exhibit 10.7

EXECUTION VERSION

WARRANT AGREEMENT

WARRANT AGREEMENT, dated as of February 16, 2017 (this “Agreement”), by and
among Immunomedics, Inc., a Delaware corporation (the “Company”), and Broadridge
Corporate Issuer Solutions, Inc., a Pennsylvania corporation (the “Warrant
Agent”).

WHEREAS, the Company and Seattle Genetics, Inc., a Delaware corporation (the
“Purchaser”), entered into a Stock Purchase Agreement, dated as of February 10,
2017, whereunder, among other things, the Company agreed to execute and deliver
to, and in favor of, the Purchaser, a warrant on customary terms reasonably
acceptable to the Purchaser (such warrant, together with any other warrants
issued following the partial exercise, transfer, exchange or replacement of such
warrant, collectively, the “Warrants”) to acquire up to an aggregate of
8,655,804 shares of common stock, $0.01 par value per share (the “Common Stock”)
of the Company (collectively, the “Warrant Shares”) at an initial exercise price
of $4.90 per share (the “Exercise Price”); and

WHEREAS, the Warrant Agent is willing to serve as the Warrant Agent in
connection with the issuance of Warrant Certificates and the other matters as
provided herein.

NOW, THEREFORE, in consideration of the foregoing and for the purpose of
defining the role of the Warrant Agent, the parties hereby agree as follows:

Section 1. Certain Definitions. For purposes of this Agreement, the following
terms have the meanings indicated:

(a) “Affiliate” has the meaning ascribed to it in Rule 12b-2 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”).

(b) “Business Day” means any day on which the NASDAQ Stock Market LLC is open
for trading or any day that is not a Saturday or Sunday or a day on which
banking institutions in New York or New Jersey are authorized or required by law
to close.

(c) “Close of Business” on any given date means 5:00 p.m., New York City time,
on such date; provided, however, that if such date is not a Business Day it
means 5:00 p.m., New York City time, on the next succeeding Business Day.

(d) “Holders” means the record holders from time to time of the Warrants and
“Holder” shall mean any Holder. As of the date of this Agreement, the “Holder”
is the Purchaser.

(e) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.

(f) “Warrant Certificate” means a certificate in substantially the form attached
as Exhibit A hereto representing such number of Warrants as is indicated on the
face thereof.



--------------------------------------------------------------------------------

Section 2. Appointment of Warrant Agent. The Company hereby appoints the Warrant
Agent to act as agent for the Company in accordance with the express terms and
conditions hereof (and no implied terms or conditions) and the Warrant Agent
hereby accepts such appointment. The Company (with the consent of the Purchaser,
so long as it is a Holder) may from time to time appoint such co-warrant agents
as it may deem necessary or desirable upon 10 days’ prior written notice to the
Warrant Agent. The Warrant Agent shall have no duty to supervise, and shall in
no event be liable for, the acts or omissions of any such co-warrant agent. In
the event the Company appoints one or more co-warrant agents, the respective
duties of the Warrant Agent and any co-warrant agent shall be as the Company
shall reasonably determine, provided that such duties and determination are
consistent with the terms and provisions of this Agreement and that
contemporaneously with such appointment, if any, the Company shall notify the
Warrant Agent in writing thereof.

Section 3. Form of Warrant.

(a) Each Warrant may be represented (i) by definitive Warrant Certificates in
substantially the form attached hereto as Exhibit A, the provisions of which are
incorporated herein, or (ii) directly on the book-entry records of the Warrant
Agent (“Book-Entry Warrants”), which Book-Entry Warrants shall be subject to the
terms and conditions of this Agreement. Each Warrant shall be dated the date of
issuance thereof (whether upon initial issuance, register of transfer, exchange
or replacement).

(b) The Warrant Agent shall maintain books (the “Warrant Register”), for the
registration of original issuance and the registration of transfer of the
Warrants. Upon the initial issuance of the Warrants, the Warrant Agent shall
issue and register the Warrants in the names of the respective Holders thereof
in such denominations and otherwise in accordance with instructions delivered to
the Warrant Agent by the Company. The Company and the Warrant Agent may deem and
treat the registered Holder of each Warrant as the absolute owner of the
Warrants represented thereby for the purpose of any exercise thereof or any
distribution to the Holder, and for all other purposes, absent actual notice to
the contrary.

(c) The Warrant Agent shall register the transfer of any portion of a Warrant
Certificate in the Warrant Register, upon surrender of the Warrant Certificate,
with the Form of Assignment attached thereto properly completed and duly signed
(or, in the case of a Book-Entry Warrant, only upon delivery of the Form of
Assignment), to the Warrant Agent at its address specified herein. Upon any such
registration or transfer, a new Warrant Certificate substantially in the form
attached hereto as Exhibit A (any such new Warrant Certificate, a “New Warrant
Certificate”), evidencing the portion of the Warrant Certificate so transferred
shall be issued to the transferee and a New Warrant Certificate evidencing the
remaining portion of the Warrant Certificate not so transferred, if any, shall
be issued to the transferring Holder (or, in the case of a Book-Entry Warrant, a
notation shall be made to the records maintained by the Warrant Agent for such
transfer); provided, however, that the Warrant Agent shall not be required to
effect any registration of transfer or exchange which shall result in the
issuance of Warrants for the purchase of a fraction of shares of Common Stock.
The delivery of a New Warrant Certificate by the Warrant Agent to the transferee
thereof shall be deemed to constitute acceptance by such transferee of all of
the rights and obligations of a Holder of a Warrant. A party requesting such

 

2



--------------------------------------------------------------------------------

transfer must provide any evidence of authority that may be required by the
Warrant Agent, including but not limited to, a signature guarantee from an
eligible guarantor institution participating in a signature guarantee program
approved by the Securities Transfer Association.

Section 4. Countersignature and Registration. The Warrant Certificates shall be
executed on behalf of the Company by its Chief Executive Officer or Chief
Financial Officer, either manually or by facsimile signature, and have affixed
thereto the Company’s seal or a facsimile thereof which shall be attested by the
Secretary or an Assistant Secretary of the Company, either manually or by
facsimile signature. The Warrant Certificates shall be countersigned by the
Warrant Agent either manually or facsimile signature and shall not be valid for
any purpose unless so countersigned. In case any officer of the Company who
shall have signed any of the Warrant Certificates shall cease to be such officer
of the Company before countersignature by the Warrant Agent and issuance and
delivery by the Company, such Warrant Certificates, nevertheless, may be
countersigned by the Warrant Agent, issued and delivered with the same force and
effect as though the person who signed such Warrant Certificate had not ceased
to be such officer of the Company; and any Warrant Certificate may be signed on
behalf of the Company by any person who, at the actual date of the execution of
such Warrant Certificate, shall be a proper officer of the Company to sign such
Warrant Certificate, although at the date of the execution of this Agreement any
such person was not such an officer.

Section 5. Lost, Theft, Destruction or Mutilation of Warrant Certificates. Upon
receipt by the Warrant Agent of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of a Warrant Certificate the Warrant
Agent shall issue or cause to be issued in exchange and substitution for and
upon cancellation thereof, or in lieu of and substitution for such Warrant
Certificate, a New Warrant Certificate, but only, in the case of loss, theft or
destruction, upon receipt of indemnity or security reasonably satisfactory to it
and holding it and Company harmless, absent notice to the Warrant Agent that
such certificates have been acquired by a bona fide purchaser. The Warrant Agent
may, at its option, issue replacement Warrant Certificates upon presentation
thereof of mutilated Warrant Certificates without such indemnity.

Section 6. Exercise of Warrants; Exercise Price; Expiry Time.

(a) The Warrants shall be exercisable commencing on February 16, 2017. The
Warrants shall cease to be exercisable and shall terminate and become void, and
all rights thereunder and under this Agreement shall cease, at the Close of
Business on February 10, 2020 (the “Expiry Time”). A Warrant represented by a
definitive Warrant Certificate shall be exercisable in accordance with the terms
of the Warrant Certificate, including Section 2(a) thereof. Book-Entry Warrants
shall be exercisable as follows:

Subject to the foregoing, a Holder may exercise the Book-Entry Warrants in whole
or in part by delivery to the Company with a copy to the Warrant Agent, of a
properly completed and duly executed copy (by fax, email or otherwise) of the
notice of exercise (the “Notice of Exercise”) annexed to the form of Warrant
Certificate. Within two (2) business days following delivery of the Notice of
Exercise, the Holder shall make payment to the Company, or such other account
specified by the Company, of an amount equal to the applicable Exercise Price
multiplied by the number of Warrant Shares as to which the Book-Entry Warrant is
being

 

3



--------------------------------------------------------------------------------

exercised by certified check drawn on a United States bank or by bank wire
transfer in immediately available funds (the date of the later of receipt of the
Notice of Exercise and receipt of such payment, the “Exercise Date”). Execution
and delivery of the Notice of Exercise with respect to less than all of the
Warrant Shares shall have the same effect as cancellation of the original
Book-Entry Warrant and issuance of a new Book-Entry Warrant evidencing the right
to purchase the remaining number of Warrant Shares. No ink-original Notice of
Exercise or medallion guarantee (or other type of guarantee or notarization) of
any Notice of Exercise form shall be required. The Company shall deliver an
instruction letter and Notice of Exercise (by fax, email or otherwise) to the
Warrant Agent upon receipt of the Notice of Exercise, directing the Warrant
Agent to comply with the terms of the Notice of Exercise and this paragraph.
Upon receipt, at or prior to the Expiry Time, of such instruction letter and
copy of the Notice of Exercise, (i) the Warrant Agent and the Company shall
thereupon promptly comply with the mechanics set forth in Section 2(a)(ii) and
Section 2(c)(ii) of the form of Warrant Certificate attached hereto; provided
however that the Warrant Agent shall not issue Warrant Shares until it has
received written confirmation from the Company that the Company has received
payment of an amount equal to the Exercise Price multiplied by the number of
Warrant Shares to be issued and (ii) the provisions of Section 2(a)(ii) of the
form of Warrant Certificate shall be applicable to the exercise of Book-Entry
Warrants in all respects. Upon receipt by the Company of the duly executed
Notice of Exercise, the Holder of such Book-Entry Warrant shall be deemed to
have exercised its Warrant as specified in the Notice of Exercise for purposes
of Regulation SHO promulgated under the Exchange Act. Upon receipt by the
Company of the duly executed Notice of Exercise and payment (if applicable) of
the applicable Exercise Price per Warrant Share as required hereby, the Holder
of such Book-Entry Warrant shall be deemed to be the holder of record of the
Common Stock issuable upon such exercise, notwithstanding that the share
transfer books of the Company shall then be closed or that certificates
representing such shares of Common Stock shall not then be actually delivered to
the Holder of such Book-Entry Warrant.

(b) The Company hereby instructs the Warrant Agent to record cost basis for each
newly issued Warrant Share as the Exercise Price paid for such Warrant Share.

(c) Prior to the issuance of the Warrants, the Company shall provide an opinion
of outside counsel. The opinion shall state that all Warrants or shares of
Common Stock, as applicable, are: (i) registered under the Securities Act of
1933, as amended, or are exempt from such registration; and (ii) with respect to
the shares of Common Stock underlying the Warrants, will be validly issued,
fully paid and non-assessable upon proper exercise of the Warrants.

(d) Rescission Rights. If the Company fails to cause the Warrant Agent to
transmit to any Holder the applicable Warrant Shares in accordance with the
provisions of Section 2(c)(ii) of the form of Warrant Certificate on or before
the Warrant Share Delivery Date (as defined in the form of Warrant Certificate),
then such Holder will have the right to rescind such exercise prior to delivery
of the applicable Warrant Shares, exercisable upon delivery of written notice to
the Company.

(e) Compensation for Buy-In on Failure to Timely Deliver Warrant Shares Upon
Exercise. If the Company shall fail for any reason or for no reason to cause the
Warrant Agent to issue to any Holder on or before the Warrant Share Delivery
Date in compliance with the terms

 

4



--------------------------------------------------------------------------------

of Section 2(a)(ii) and Section 2(c)(ii) of the form of Warrant Certificate, the
number of shares of Common Stock to which the Holder is entitled and register
such shares of Common Stock on the Company’s share register or to credit the
Holder’s balance account with The Depository Trust Company for such number of
shares of Common Stock to which the Holder is entitled upon the Holder’s
exercise of its Warrant, and if on or after such trading day the Holder
purchases (in an open market transaction or otherwise) shares of Common Stock to
deliver in satisfaction of a sale by the Holder of shares of Common Stock
issuable upon such exercise that the Holder anticipated receiving from the
Company (a “Buy-In”), then the Company shall (in addition to being in breach of
this Agreement), within three (3) trading days after the Holder’s request and in
the Holder’s discretion, either (i) pay cash to the Holder in an amount equal to
the Holder’s total purchase price (including brokerage commissions, if any) for
the shares of Common Stock so purchased (the “Buy-In Price”), at which point the
Company’s obligation to deliver such certificate (and to issue such Warrant
Shares) shall terminate, or (ii) promptly honor its obligation to deliver to the
Holder a certificate or certificates representing such Warrant Shares and pay
cash to the Holder in an amount equal to the excess (if any) of the Buy-In Price
over the product of (A) such number of shares of Common Stock, times (B) the
VWAP (as defined in the applicable Warrant Certificate) on the date of receipt
of the Notice of Exercise. Nothing herein shall limit a Holder’s right to pursue
any other remedies available to it hereunder, at law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief
with respect to the Company’s failure to cause the Warrant Agent to timely
deliver shares of Common Stock upon exercise of the Warrant as required pursuant
to the terms hereof; provided, however, that if a Holder elects to be provided
remedies specified in this Section 6(e) and the Company provides such remedies
in accordance with this Section 6(e), such remedies shall be the sole and
exclusive remedies for such Holder with respect to the applicable failure to
deliver Warrant Shares.

Section 7. Cancellation and Destruction of Warrant Certificates. All Warrant
Certificates surrendered for the purpose of exercise, transfer, split up,
combination or exchange shall, if surrendered to the Company or to any of its
agents, be delivered to the Warrant Agent for cancellation or in canceled form,
or, if surrendered to the Warrant Agent, shall be canceled by it, and no Warrant
Certificates shall be issued in lieu thereof except as expressly permitted by
any of the provisions of this Agreement. The Company shall deliver to the
Warrant Agent for cancellation and retirement, and the Warrant Agent shall so
cancel and retire, any other Warrant Certificate purchased or acquired by the
Company otherwise than upon the exercise thereof. The Warrant Agent shall retain
all canceled Warrant Certificates, or shall, at the written request of the
Company, destroy such canceled Warrant Certificates, and in such case shall
deliver a certificate of destruction thereof to the Company, subject to any
applicable law, rule or regulation requiring the Warrant Agent to retain such
canceled certificates.

Section 8. Certain Representations; Reservation and Availability of Shares of
Common Stock or Cash.

(a) (i) This Agreement has been duly authorized, executed and delivered by the
Company and, assuming due authorization, execution and delivery hereof by the
Warrant Agent, constitutes a valid and legally binding obligation of the Company
enforceable against the Company in accordance with its terms, and the Warrants
have been duly authorized, executed

 

5



--------------------------------------------------------------------------------

and issued by the Company and, assuming due authentication thereof by the
Warrant Agent pursuant hereto, constitute valid and legally binding obligations
of the Company enforceable against the Company in accordance with their terms
and entitled to the benefits hereof: in each case except as enforceability may
be limited by bankruptcy, insolvency, reorganization, moratorium and other
similar laws relating to or affecting creditors’ rights generally or by general
equitable principles (regardless of whether such enforceability is considered in
a proceeding in equity or at law); and (ii) this Agreement has been duly
authorized, executed and delivered by the Warrant Agent and, assuming due
authorization, execution and delivery hereof by the Company, constitutes a valid
and legally binding obligation of the Warrant Agent enforceable against the
Warrant Agent in accordance with its terms.

(b) The Company covenants and agrees that it will use its reasonable best
efforts to cause to be reserved and kept available out of its authorized and
unissued shares of Common Stock or its authorized and issued shares of Common
Stock held in its treasury, free from preemptive rights, the number of shares of
Common Stock that will be sufficient to permit the exercise in full of all
outstanding Warrants. The Company covenants and agrees that, from February 16,
2017 until the earliest to occur of (A) the exercise in full of the Warrants and
(B) the Expiry Time:

(i) any shares of Common Stock authorized for issuance by the Company, but not
reserved for issuance as of February 10, 2017, shall first be reserved for
issuance for purposes of permitting the exercise of the Warrants in full, up to
such amount necessary to permit the exercise of the Warrants in full; and

(ii) at any time there is not a sufficient number of authorized and unissued
shares of Common Stock to permit the exercise of the Warrants in full, the
Company may not issue or reserve for issuance shares of Common Stock for any
purpose other than for the exercise of the Warrants in full (unless such shares
are reserved for issuance as of February 10, 2017, in which case they may be
issued in accordance with the terms of any equity compensation plan or other
agreement pursuant to which they are being reserved).

The Holders acknowledge that, as of the date of this Agreement, there are not
sufficient shares of Common Stock reserved for the issuance of the Warrants in
full, and the Warrants may only be exercised at any time up to the then
available shares of Common Stock authorized and reserved for issuance upon the
exercise of the Warrants.

(c) The Warrant Agent will create a special account for the issuance of the
shares of Common Stock to be issued upon the conversion of Warrants. The Company
covenants that all Warrant Shares so issuable and deliverable shall, upon
issuance and the payment of the applicable Exercise Price per such Warrant Share
in accordance with the terms hereof, be duly and validly authorized and issued,
and be fully paid and nonassessable.

(d) The Company further covenants and agrees that it will pay when due and
payable any and all federal and state transfer taxes and charges which may be
payable in respect of the original issuance or delivery of the Warrants or
certificates evidencing shares of Common Stock upon exercise of the Warrants.
The Company shall not, however, be required to pay any tax or charge which may
be payable in respect of any transfer involved in the transfer or delivery of

 

6



--------------------------------------------------------------------------------

Warrant Certificates or the issuance or delivery of certificates for Common
Stock in a name other than that of the registered Holder of the Warrants
evidencing Warrants surrendered for exercise or to issue or deliver any
certificate for shares of Common Stock upon the exercise of any Warrants until
any such tax or charge shall have been paid (any such tax or governmental charge
being payable by the Holder of such Warrant at the time of surrender) or until
it has been established to the Company’s or to the Warrant Agent’s reasonable
satisfaction that no such tax or charge is due. The Warrant Agent shall not be
required to pay any tax or charge required to be paid in connection with any
transfer involved in the issuance of the Warrant Shares upon the exercise of
Warrants.

Section 9. Common Stock Record Date. Each person in whose name any certificate
for Common Stock is issued or required to be issued upon the exercise of
Warrants shall for all purposes be deemed to have become the holder of record
for the shares of Common Stock represented thereby on, and such certificate
shall be dated (i) in the case of a Warrant Certificate, the date upon which the
Warrant Certificate evidencing such Warrants was duly surrendered and payment of
the Exercise Price multiplied by the number of Warrant Shares represented by
such Warrant Certificate (and any applicable transfer taxes) was made and
(ii) in the case of a Book-Entry Warrant, the date upon which payment of the
Exercise Price multiplied by the number of Warrant Shares represented by such
Book-Entry Warrant was made; provided, however, that if the date of such
surrender (as applicable) and payment is a date upon which the Common Stock
transfer books of the Company are closed, such person shall be deemed to have
become the record holder of such shares on, and such certificate shall be dated,
the next succeeding day on which the Common Stock transfer books of the Company
are open.

Section 10. Adjustment of Exercise Price, Number of Common Stock or Number of
the Company Warrants. The Exercise Price, the number of shares covered by each
Warrant and the number of Warrants outstanding are subject to adjustment from
time to time as provided in this Section 10. Notwithstanding anything to the
contrary, no adjustment in the Exercise Price need be made if such adjustment
would result in the Exercise Price being reduced to less than the par value of
the Warrant Shares.

(a) Stock Dividends and Splits. In the event the Company shall at any time after
the date of this Agreement (i) pay a stock dividend or otherwise make a
distribution or distributions on shares of its Common Stock or any other equity
or equity equivalent securities payable in shares of Common Stock (which for the
avoidance of doubt shall not include shares of Common Stock issued upon exercise
of the Warrants), (ii) subdivide the outstanding shares of Common Stock into a
larger number of shares of Common Stock, (iii) combine (including by reverse
share split) the outstanding shares of Common Stock into a smaller number of
shares, or (iv) issue by reclassification of shares of the Common Stock any
shares of capital stock of the Company, then in each case the Exercise Price
shall be multiplied by a fraction of which the numerator shall be the number of
shares of Common Stock (excluding treasury shares, if any) outstanding
immediately before such event and of which the denominator shall be the number
of shares of Common Stock outstanding immediately after such event and the
number of shares issuable upon exercise of such Warrant shall be proportionately
adjusted in an inverse manner (e.g., an increase in the Exercise Price shall
result in a decrease in the number of shares of Common Stock), such that the
Exercise Price of such Warrant shall remain unchanged. In the event that

 

7



--------------------------------------------------------------------------------

any adjustment of the Exercise Price required herein results in a fraction of a
cent, the Exercise Price shall be rounded down to the nearest one hundredth of a
cent. Any adjustment made pursuant to this Section 10(a) shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such dividend or distribution and shall become effective immediately
after the effective date in the case of a subdivision, combination or
re-classification.

(b) Pro Rata Distributions. In the event the Company shall at any time alter the
date of this Agreement, distribute to all holders of Common Stock for no
consideration (i) evidences of its indebtedness, (ii) any security (other than a
distribution of shares of Common Stock covered by Section 10(a)) or (iii) rights
or warrants to subscribe for or purchase any security, or (iv) any other asset
(in each case, “Distributed Property”), then, upon any exercise of a Warrant
that occurs after the record date fixed for determination of stockholders
entitled to receive such distribution, the Holder of such Warrant shall be
entitled to receive, in addition to the shares of Common Stock otherwise
issuable upon such exercise, the Distributed Property that the Holder of such
Warrant would have been entitled to receive in respect of such number of shares
of Common Stock had the Holder of such Warrant been the record holder of such
Common Stock immediately prior to such record date.

(c) Fundamental Transaction. If, at any time after the date of this Agreement,
(i) the Company, directly or indirectly, in one or more related transactions
effects any merger or consolidation of the Company with or into another Person
in which the Company is not the surviving entity or the stockholders of the
Company immediately prior to such merger or consolidation do not own, directly
or indirectly, a majority of the outstanding voting securities of the surviving
entity, (ii) the Company, directly or indirectly, effects any sale, lease,
license, assignment, transfer, conveyance or other disposition of all or
substantially all of its assets in one or a series of related transactions,
(iii) any, direct or indirect, purchase offer, tender offer or exchange offer
(whether by the Company or another Person) is completed pursuant to which the
holders of Common Stock are permitted to sell, tender or exchange their shares
for other securities, cash or property and has been accepted by the holders of a
majority of the outstanding Common Stock, (iv) the Company, directly or
indirectly, in one or more related transactions effects any reclassification,
reorganization or recapitalization of the Common Stock or any compulsory share
exchange pursuant to which the shares of Common Stock are effectively converted
into or exchanged for other securities, cash or property (other than as a result
of a subdivision or combination of the Common Stock covered by Section 10(a)
above) or (v) the Company, directly or indirectly, in one or more related
transactions consummates a stock or share purchase agreement or other business
combination (including, without limitation, a reorganization, recapitalization,
spin-off or scheme of arrangement) with another Person or group of Persons
whereby such other Person or group acquires more than 50% of the outstanding
Common Stock (not including any Common Stock held by the other Person or other
Persons making or party to, or associated or affiliated with the other Persons
making or party to, such stock or share purchase agreement or other business
combination) (each a “Fundamental Transaction”), then, upon any subsequent
exercise of the Warrants, the Holders shall have the right to receive, for each
Warrant Share that would have been issuable upon such exercise immediately prior
to the occurrence of such Fundamental Transaction, at the option of the Holders,
the number of shares of Common Stock or other equity securities of the successor
or

 

8



--------------------------------------------------------------------------------

acquiring corporation or of the Company, if it is the surviving corporation, and
any additional consideration receivable as a result of such Fundamental
Transaction by a holder of the number of shares of Common Stock for which such
Warrant is exercisable immediately prior to such Fundamental Transaction
(together, the “Alternate Consideration”). In the event of any partial exercise
of a Warrant, the exercising Holder shall receive a fraction of such Alternate
Consideration equal to the fraction of the Warrant being exercised by such
Holder. If holders of Common Stock are given any choice as to the securities,
cash or property to be received in a Fundamental Transaction, then the Holders
shall be given the same choice as to the Alternate Consideration it receives
upon any exercise of a Warrant following such Fundamental Transaction. The terms
of any agreement pursuant to which a Fundamental Transaction is effected shall
include terms requiring any such successor or surviving entity to comply with
the provisions of Section 3(c) of the Warrant Certificate and insuring that the
Warrant (or any such replacement security) will be similarly adjusted upon any
subsequent transaction analogous to a Fundamental Transaction. Notwithstanding
the foregoing, in the event of a Fundamental Transaction, at the request of any
Holder delivered before the 90th day after such Fundamental Transaction, the
Company (or the Successor Entity) shall purchase such Holder’s Warrant by paying
to such Holder, within five trading days after such request (or, if later, on
the effective date of the Fundamental Transaction), cash in an amount equal to
the Black Scholes Value of the remaining unexercised portion of such Warrant on
the date of such Fundamental Transaction. As used herein, (1) “Black Scholes
Value” means the value of the unexercised portion of such Warrant remaining on
the date of such Holder’s request, which value is calculated using the Black
Scholes Option Pricing Model obtained from the “OV” function on Bloomberg
Professional utilizing (i) an underlying price per share equal to the sum of the
price per share being offered in cash in the applicable Fundamental Transaction
(if any) plus the value of the non-cash consideration being offered in the
applicable Fundamental Transaction (if any), (ii) a strike price equal to the
Exercise Price in effect on the date of such Holder’s request, (iii) a risk-free
interest rate corresponding to the U.S. Treasury rate for a period equal to the
time between the date of the public announcement of the applicable Fundamental
Transaction and the Expiry Time and (iv) an expected volatility equal to the
lesser of 125% and the 60-day volatility obtained from the HVT function on
Bloomberg Professional as of the trading day immediately following the public
announcement of the applicable Fundamental Transaction; (2) “Successor Entity”
means the Person (or, if so elected by the Holders, the Parent Entity (as
defined below)) formed by, resulting from or surviving any Fundamental
Transaction or the Person (or, if so elected by the Holders, the Parent Entity)
with which such Fundamental Transaction shall have been entered into;
(3) “Eligible Market” means the NYSE MKT, The NASDAQ Capital Market, The NASDAQ
Global Market, The NASDAQ Global Select Market or the New York Stock Exchange
(or any successors to any of the foregoing); and (4) “Parent Entity” of a Person
means an entity that, directly or indirectly, controls the applicable Person and
whose common stock or equivalent equity security is quoted or listed on an
Eligible Market, or, if there is more than one such Person or Parent Entity, the
Person or Parent Entity with the largest public market capitalization as of the
date of consummation of the Fundamental Transaction.

(d) Calculations. All calculations under this Section 10 shall be made to the
nearest cent or the nearest 1/100th of a share, as the ease may be. For purposes
of this Section 10, the number of shares of Common Stock deemed to be issued and
outstanding as of a given date shall be the sum of the number of shares of
Common Stock (excluding treasury shares, if any) issued and outstanding.

 

9



--------------------------------------------------------------------------------

(e) Notice to Holder.

(i) Adjustment to Exercise Price. Whenever the Exercise Price is adjusted
pursuant to any provision of this Section 10, the Company shall promptly
deliver, by facsimile or email, to the Holders a notice setting forth the
Exercise Price after such adjustment and setting forth a brief statement of the
facts requiring such adjustment.

(ii) Notice to Allow Exercise by Holder. If after the issue date of the
Warrants, (A) the Company shall declare a dividend (or any other distribution in
whatever form) on the Common Stock, (B) the Company shall declare a special
nonrecurring cash dividend on or a redemption of the Common Stock, (C) the
Company shall authorize the granting to all holders of Common Stock rights or
warrants to subscribe for or purchase any share capital of any class or of any
rights, (D) the approval of any stockholders of the Company shall be required in
connection with any reclassification of the Common Stock, any consolidation or
merger to which the Company is a party, any sale or transfer of all or
substantially all of the assets of the Company, or any compulsory share exchange
whereby the Common Stock is converted into other securities, cash or property,
or (E) the Company shall authorize the voluntary or involuntary dissolution,
liquidation or winding up of the affairs of the Company, then, in each case, the
Company shall cause to be delivered to the Holders, at least ten (10) calendar
days prior to the applicable record or effective date hereinafter specified, a
notice stating (x) the date on which a record is to be taken for the purpose of
such dividend, distribution, redemption, rights or warrants, or if a record is
not to be taken, the date as of which the holders of the shares of Common Stock
of record to be entitled to such dividend, distributions, redemption, rights or
warrants are to be determined or (y) the date on which such reclassification,
consolidation, merger, sale, transfer or share exchange is expected to become
effective or close, and the date as of which it is expected that holders of the
shares of Common Stock of record shall be entitled to exchange their shares of
Common Stock for securities, cash or other property deliverable upon such
reclassification, consolidation, merger, sale, transfer or share exchange;
provided, in each case that such information shall be made known to the public
through a press release, filing with the Commission, or other public
announcement prior to or in conjunction with such notice being provided to the
Holders, and provided further that the failure to deliver such notice or any
defect therein or in the delivery thereof shall not affect the validity of the
corporate action required to be specified in such notice. Each Holder shall
remain entitled to exercise its Warrant during the ten (10)-day period
commencing on the date of such notice to the effective date of the event
triggering such notice.

(f) All Warrants originally issued by the Company subsequent to any adjustment
made to the Exercise Price hereunder shall evidence the right to purchase, at
the adjusted Exercise Price per Warrant Share, the number of shares of Common
Stock purchasable from time to time hereunder upon exercise of the Warrants, all
subject to further adjustment as provided herein.

 

10



--------------------------------------------------------------------------------

(g) Irrespective of any adjustment or change in the Exercise Price or the number
of shares of Common Stock issuable upon the exercise of the Warrants, the
Warrant Certificates theretofore and thereafter issued may continue to express
the Exercise Price per Warrant Share and the number of shares which were
expressed upon the initial Warrant Certificates issued hereunder.

(h) The Company agrees that it will not, by amendment of its Articles of
Incorporation or through reorganization, consolidation, merger, dissolution or
sale of assets, or by any other voluntary act, avoid or seek to avoid the
observance or performance of any of the covenants, stipulations or conditions to
be observed or performed hereunder by the Company.

Section 11. Adjusted Exercise Price or Number of Shares of Common Stock.

(a) The number of shares of Common Stock issuable upon the exercise of the
Warrants and/or the Exercise Price may be subject to adjustment from time to
time upon the occurrence of certain events as set forth in Sections 10 or 12
herein (each such event, an “Adjustment Event”) and in accordance with certain
procedures set forth in Section 3 of the applicable Warrant Certificate. The
Company hereby agrees that it will provide the Warrant Agent with reasonable
notice of Adjustment Events. The Company further agrees that it will provide to
the Warrant Agent any new or amended exercise terms.

(b) The Warrant Agent shall have no obligation under any Section of this
Agreement to determine whether an Adjustment Event has occurred or to calculate
any of the adjustments set forth herein.

Section 12. Fractional Shares.

(a) The Company shall not issue fractional shares of Common Stock upon exercise
of Warrants or distribute share certificates which evidence fractional shares.
Whenever any fractional share of Common Stock would otherwise be required to be
issued or distributed, the Company shall pay a cash adjustment in respect of
such final fraction in an amount equal to such fraction multiplied by the
Exercise Price. The Company shall provide an initial funding of one thousand
dollars ($1,000) for the purpose of issuing cash in lieu of fractional shares.
From time to time thereafter, the Warrant Agent may request additional funding
to cover cash payment in lieu of fractional shares. The Warrant Agent shall have
no obligation to make cash payments in lieu of fractional shares unless the
Company shall have provided the necessary funds to pay in full all amounts due
and payable with respect thereto.

(b) Each Holder by the acceptance of its Warrant expressly waives his, her or
its right to receive any fractional Warrant or any fractional shares of Common
Stock upon exercise of such Warrant.

Section 13. Concerning the Warrant Agent.

(a) The Company agrees to pay to the Warrant Agent reasonable compensation
agreed to by the Company and the Warrant Agent, together with reimbursements for
reasonable fees and disbursements incurred in the administration and execution
of this Agreement and the exercise and performance of its duties hereunder.

 

11



--------------------------------------------------------------------------------

(b) The Company covenants and agrees to indemnify the Warrant Agent for, and to
hold the Warrant Agent harmless against any costs, expenses (including
reasonable fees and expenses of its legal counsel), losses or damages, which may
be paid, incurred or suffered by or to which it may become subject, arising from
or out of, directly or indirectly, any claims or liability resulting from its
actions as Warrant Agent pursuant hereto, including the costs and expenses of
enforcing its rights hereunder; provided, that such covenant and agreement does
not extend to, and the Warrant Agent shall not be indemnified with respect to,
such costs, expenses, losses and damages incurred or suffered by the Warrant
Agent as a result of, or arising out of, its own gross negligence, bad faith, or
willful misconduct (each as determined by a final non-appealable judgment of a
court of competent jurisdiction).

(c) From time to time, the Company may provide the Warrant Agent with written
instructions concerning the services performed by the Warrant Agent hereunder.
In addition, at any time the Warrant Agent may apply to any officer of the
Company for written instruction, and may consult with legal counsel for the
Warrant Agent or the Company with respect to any matter arising in connection
with the services to be performed by the Warrant Agent under this Agreement. The
Warrant Agent and its agents and subcontractors shall not be liable and shall be
indemnified by Company for any action taken, suffered or omitted to be taken by
it in reliance upon any Company instructions or upon the advice or opinion of
such counsel. The Warrant Agent shall not be held to have notice of any change
of authority of any person, until receipt of written notice thereof from the
Company.

(d) Notwithstanding anything contained herein to the contrary, the Warrant
Agent’s aggregate liability during any term of this Agreement with respect to,
arising from, or arising in connection with this Agreement, or from all services
provided or omitted to be provided under this Agreement, whether in contract, or
in tort, or otherwise, is limited to, and shall not exceed, the amounts paid
hereunder by the Company to the Warrant Agent as fees and charges, but not
including reimbursable expenses, during the twelve (12) months immediately
preceding the event for which recovery from Warrant Agent is being sought.

(e) In order that the indemnification provisions contained in this Section 13
shall apply, upon the assertion of a claim for which one party may be required
to indemnify the other, the party seeking indemnification shall promptly notify
the other party of such assertion, and shall keep the other party advised with
respect to all material developments concerning such claim. The indemnifying
party at its own expense shall have the option to participate with the
indemnified party in the defense of such claim or to defend against said claim
in its own name or the name of the indemnified party. The indemnified party
shall in no case settle any claim or make any compromise in any case in which
the indemnifying party may be required to indemnify it except with the
indemnifying party’s prior written consent.

(f) Neither party to this Agreement shall be liable to the other party for any
consequential, indirect, punitive, special or incidental damages under any
provisions of this Agreement or for any consequential, indirect, punitive,
special or incidental damages arising out of any act or failure to act hereunder
even if that party has been advised of or has foreseen the possibility of such
damages.

 

12



--------------------------------------------------------------------------------

(g) The terms of this Section 13 shall survive the termination of this Agreement
and the resignation or removal of the Warrant Agent.

Section 14. Purchase or Consolidation or Change of Name of Warrant Agent. Any
Person into which the Warrant Agent or any successor Warrant Agent may be merged
or with which it may be consolidated, or any Person resulting from any merger or
consolidation to which the Warrant Agent or any successor Warrant Agent shall be
party, or any Person succeeding to the corporate trust business of the Warrant
Agent or any successor Warrant Agent, shall be the successor to the Warrant
Agent under this Agreement without the execution or filing of any paper or any
further act on the part of any of the parties hereto, provided that such Person
would be eligible for appointment as a successor Warrant Agent under the
provisions of Section 16. In case at the time such successor Warrant Agent shall
succeed to the agency created by this Agreement any of the Warrant Certificates
shall have been countersigned but not delivered, any such successor Warrant
Agent may adopt the countersignature of the predecessor Warrant Agent and
deliver such Warrant Certificates so countersigned; and in case at that time any
of the Warrant Certificates shall not have been countersigned, any successor
Warrant Agent may countersign such Warrant Certificates either in the name of
the predecessor Warrant Agent or in the name of the successor Warrant Agent, and
in all such cases such Warrant Certificates shall have the full force provided
in the Warrant Certificates and in this Agreement. In case at any time the name
of the Warrant Agent shall be changed and at such time any of the Warrant
Certificates shall have been countersigned but not delivered, the Warrant Agent
may adopt the countersignature under its prior name and deliver Warrant
Certificates so countersigned; and in case at that time any of the Warrant
Certificates shall not have been countersigned, the Warrant Agent may
countersign such Warrant Certificates either in its prior name or in its changed
name; and in all such cases such Warrant Certificates shall have the full force
provided in the Warrant Certificates and in this Agreement.

Section 15. Duties of Warrant Agent. The Warrant Agent undertakes the duties and
obligations imposed by this Agreement upon the following terms and conditions,
by all of which the Company and the Holders, by their acceptance thereof, shall
be bound:

(a) The Warrant Agent may consult with legal counsel (who may be legal counsel
for the Company), and the advice or opinion of such counsel shall be full and
complete authorization and protection to the Warrant Agent as to any action
taken or omitted by it in the absence of gross negligence, bad faith or willful
misconduct (each as determined by a final non-appealable judgment of a court of
competent jurisdiction) and in accordance with such advice or opinion.

(b) Whenever in the performance of its duties under this Agreement the Warrant
Agent shall deem it necessary or desirable that any fact or matter be proved or
established by the Company prior to taking or suffering any action hereunder,
such fact or matter (unless other evidence in respect thereof be herein
specifically prescribed) may be deemed to be conclusively proved and established
by a certificate signed by the Chairman, President or any Vice President of the
Company and by the Treasurer or any Assistant Treasurer or the Secretary of the
Company and delivered to the Warrant Agent; and such certificate shall be full
authentication to the Warrant Agent for any action taken or suffered in the
absence of bad faith by it under the provisions of this Agreement in reliance
upon such certificate.

 

 

13



--------------------------------------------------------------------------------

(c) The Warrant Agent shall be liable hereunder only for its own gross
negligence, bad faith or willful misconduct (each as determined by a final
non-appealable judgment of a court of competent jurisdiction).

(d) The Warrant Agent shall not be liable for or by reason of any of the
statements of fact or recitals contained in this Agreement or in the Warrant
Certificates (except its countersignature thereof) or be required to verify the
same, but all such statements and recitals are and shall be deemed to have been
made by the Company only.

(e) The Warrant Agent shall not be under any responsibility in respect of the
validity of this Agreement or the execution and delivery hereof (except the due
execution hereof by the Warrant Agent) or in respect of the validity or
execution of any Warrant Certificate (except its countersignature thereof); nor
shall it be responsible for any breach by the Company of any covenant or
condition contained in this Agreement or in any Warrant Certificate; nor shall
it be responsible for the adjustment of the Exercise Price or the making of any
change in the number of shares of Common Stock required under the provisions of
Section 10 or Section 12 or responsible for the manner, method or amount of any
such change or the ascertaining of the existence of facts that would require any
such adjustment or change (except with respect to the exercise of Warrants after
actual notice of any adjustment of the Exercise Price); nor shall it by any act
hereunder be deemed to make any representation or warranty as to the
authorization or reservation of any shares of Common Stock to be issued pursuant
to this Agreement or any Warrants or as to whether any shares of Common Stock
will, when issued, be duly authorized, validly issued, fully paid and
nonassessable.

(f) In the event the Warrant Agent reasonably believes any ambiguity or
uncertainty exists hereunder or in any notice, instruction, direction, request
or other communication, paper or document received by the Warrant Agent
hereunder, the Warrant Agent shall, as soon as practicable, inform the Company
or such Person seeking clarification and may, in its sole discretion, refrain
from taking any action, and will be fully protected and will not be liable in
any way to the Company or other Person or entity for refraining from taking such
action, unless the Warrant Agent receives written instructions signed by the
Company which eliminates such ambiguity or uncertainty to the reasonable
satisfaction of the Warrant Agent.

(g) The Warrant Agent is hereby authorized to accept instructions with respect
to the performance of its duties hereunder from the Chief Executive Officer or
Chief Financial Officer of the Company, and to apply to such officers for advice
or instructions in connection with its duties, and it shall not be liable and
shall be indemnified and held harmless in accordance with Section 13, above, for
any action taken or suffered to be taken by it in the absence of gross
negligence, bad faith or willful misconduct in accordance with instructions of
any such officer.

(h) The Warrant Agent and any stockholder, director, officer or employee of the
Warrant Agent may buy, sell or deal in any of the Warrants or other securities
of the Company or become pecuniarily interested in any transaction in which the
Company may be interested, or

 

14



--------------------------------------------------------------------------------

contract with or lend money to the Company or otherwise act as fully and freely
as though it were not Warrant Agent under this Agreement. Nothing herein shall
preclude the Warrant Agent from acting in any other capacity for the Company or
for any other legal entity.

(i) The Warrant Agent may execute and exercise any of the rights or powers
hereby vested in it or perform any duty hereunder either itself or by or through
its attorney or agents, and the Warrant Agent shall not be answerable or
accountable for any act, default, neglect or misconduct of any such attorney or
agents or for any loss to the Company resulting from any such act, default,
neglect or misconduct, absent gross negligence, bad faith or willful misconduct
(each as determined by a final non-appealable judgment of a court of competent
jurisdiction) in the selection and continued employment thereof.

(j) All funds received by the Warrant Agent under this Agreement that are to be
distributed or applied by the Warrant Agent in the performance of the services
hereunder (the “Funds”) shall be held by the Warrant Agent as agent for the
Company and deposited in one or more bank accounts to be maintained by the
Warrant Agent in its name as agent for the Company. Until paid pursuant to the
terms of this Agreement, the Warrant Agent will hold or invest the Funds through
such accounts in: (a) obligations of, or guaranteed by, the United States of
America, (b) commercial paper obligations rated A-1 or P-1 or better by
Standard & Poor’s Corporation (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), respectively, (c) money market funds that comply with Rule 2a-7 of
the Investment Company Act of 1940, or (d) demand deposit accounts, short term
certificates of deposit, bank repurchase agreements or bankers’ acceptances, of
commercial banks with Tier 1 capital exceeding $1 billion or with an average
rating above investment grade by S&P (LT Local Issuer Credit Rating), Moody’s
(Long Term Rating) and Fitch Ratings, Inc. (LT Issuer Default Rating) (each as
reported by Bloomberg Finance L.P.). The Warrant Agent shall have no
responsibility or liability for any diminution of the Funds that may result from
any deposit made by the Warrant Agent in accordance with this paragraph,
including any losses resulting from a default by any bank, financial institution
or other third party. The Warrant Agent may from time to time receive interest,
dividends or other earnings in connection with such deposits. The Warrant Agent
shall not be obligated to pay such interest, dividends or earnings to the
Company, any Holder or any other party.

(k) The Warrant Agent shall not have any duty or responsibility in the case of
the receipt of any written demand from any Holder with respect to any action or
default by the Company, including, without limiting the generality of the
foregoing, any duty or responsibility to initiate or attempt to initiate any
proceedings at law or otherwise or to make any demand upon the Company.

(l) The Warrant Agent may rely on and shall be held harmless and protected and
shall incur no liability for or in respect of any action taken, suffered or
omitted to be taken by it in reasonable reliance upon any certificate,
statement, instrument, opinion, notice, letter, facsimile transmission or other
document, or any security delivered to it, and believed by it to be genuine and
to have been made or signed by the proper party or parties, or upon any written
or oral instructions or statements from the Company with respect to any matter
relating to its acting as Warrant Agent hereunder.

 

15



--------------------------------------------------------------------------------

(m) The Warrant Agent shall not be obligated to expend or risk its own funds or
to take any action that it believes would expose or subject it to expense or
liability or to a risk of incurring expense or liability, unless it has been
furnished with assurances of repayment or indemnity satisfactory to it.

(n) The Warrant Agent shall not be liable or responsible for any failure of the
Company to comply with any of its obligations relating to any registration
statement filed with the Commission or this Agreement, nor shall the Warrant
Agent be liable or accountable to any person or entity with respect to any
federal or state securities laws, whether referenced herein or otherwise.

Section 16. Change of Warrant Agent. The Warrant Agent may resign and be
discharged from its duties under this Agreement upon 30 days’ notice in writing
mailed to the Company and to each transfer agent of the Common Stock by
registered or certified mail. The Company (with the consent of the Purchaser, so
long as the Purchaser owns any Warrants) may remove the Warrant Agent or any
successor Warrant Agent upon 30 days’ notice in writing, mailed to the Warrant
Agent or successor Warrant Agent, as the case may be, and to each transfer agent
of the Common Stock by registered or certified mail. If the Warrant Agent shall
resign or be removed or shall otherwise become incapable of acting, the Company
(and the Purchaser, so long as the Purchaser owns any Warrants) shall appoint a
successor to the Warrant Agent. If the Company (and the Purchaser, so long as
the Purchaser owns any Warrants) shall fail to make such appointment within a
period of 30 days after such removal or after it has been notified in writing of
such resignation or incapacity by the resigning or incapacitated Warrant Agent,
then any Holder may apply to any court of competent jurisdiction for the
appointment of a new Warrant Agent. Any successor Warrant Agent, whether
appointed by the Company (and the Purchaser, so long as the Purchaser owns any
Warrants) or by such a court, shall be a Person organized and doing business
under the laws of the United States or of a state thereof, in good standing,
which is authorized under such laws to exercise corporate trust powers and is
subject to supervision or examination by federal or state authority and which
has at the time of its appointment as Warrant Agent a combined capital and
surplus (together with its Affiliates) of at least $50,000,000. After
appointment, the successor Warrant Agent shall be vested with the same powers,
rights, duties and responsibilities as if it had been originally named as
Warrant Agent without further act or deed; but the predecessor Warrant Agent
shall deliver and transfer to the successor Warrant Agent any property at the
time held by it hereunder, and execute and deliver any further assurance,
conveyance, act or deed necessary for the purpose. Not later than the effective
date of any such appointment, the Company shall file notice thereof in writing
with the predecessor Warrant Agent and each transfer agent of the Common Stock,
and deliver a notice thereof in writing to the Holders. However, failure to give
any notice provided for in this Section 16, or any defect therein, shall not
affect the legality or validity of the resignation or removal of the Warrant
Agent or the appointment of the successor Warrant Agent, as the case may be.

Section 17. Issuance of New Warrant Certificates. Notwithstanding any of the
provisions of this Agreement or of the Warrants to the contrary, the Company
may, at its option, issue new Warrant Certificates evidencing Warrants in such
form as may be approved by its Board of Directors to reflect any adjustment or
change in the Exercise Price and the number or kind or class of shares or other
securities or property purchasable under the several Warrant Certificates made
in accordance with the provisions of this Agreement.

 

16



--------------------------------------------------------------------------------

Section 18. Notices. Notices or demands authorized by this Agreement to be given
or made (x) by the Warrant Agent or by any Holder to or on the Company, (y) by
the Company or by any Holder to or on the Warrant Agent (with copies to the
Purchaser, so long as the Purchaser holds any Warrants) or (z) by the Company or
the Warrant Agent to any Holder (with copies to the Purchaser, so long as the
Purchaser holds any Warrants), such notice shall be given in writing, (i) if
delivered by first-class registered or certified mail domestic, three
(3) Business Days after so mailed, (ii) if delivered by nationally recognized
overnight carrier, one (1) Business Day after so mailed, (iii) if delivered by
International Federal Express, two (2) Business Days after so mailed and (iv) if
delivered by facsimile, upon electronic confirmation of receipt, or e-mail
attachment, upon delivery, and will be delivered and addressed as follows (or at
such other address for a party as shall be specified by like notice):

(a) If to the Company, to:

Immunomedics, Inc.

300 The American Road

Morris Plains, New Jersey 07950

Attention:    Michael R. Garone, Vice President, Finance, and Chief

                    Financial Officer

Facsimile:   (973) 605-8282

Email:         mgarone@Immunomedics.com

With copies to (which shall not constitute notice):

DLA Piper LLP (US)

51 John F. Kennedy Parkway, Suite 120

Short Hills, New Jersey 07078-2704

Attention:    Andrew P. Gilbert, Esq.

Facsimile:   (973) 520-2553

Email:         andrew.gilbert@dlapiper.com

(b) If to the Warrant Agent, to:

Broadridge Corporate Issuer Solutions, Inc.

1717 Arch Street, Suite 1300

Philadelphia, Pennsylvania 19103

Attention:    David Dugas

Email:         david.dugas@broadridge.com

(c) If to any Holder, to the address of such Holder as shown on the Warrant
Register. Any notice required to be delivered by the Company to any Holder may
be given by the Warrant Agent on behalf of the Company.

(d) If to the Purchaser, to:

 

17



--------------------------------------------------------------------------------

Seattle Genetics, Inc.

21823 - 30th Drive S.E.

Bothell, Washington 98021

Attention:    General Counsel

Facsimile:   (425) 527-4107

Email:         legal@seagen.com

With copies to (which shall not constitute notice):

Sullivan & Cromwell LLP

125 Broad Street

New York, New York 10004

Attention:    Krishna Veeraraghavan, Esq.

                    Ari B. Blaut, Esq.

Facsimile:  (212) 558-3588

Email:         veeraraghavank@sullcrom.com blauta@sullcrom.com

(e) Notwithstanding anything else in this Agreement, any notice or other
document received after Close of Business on a day shall be deemed to have been
received on the next succeeding Business Day.

Section 19. Supplements and Amendments.

(a) No provision of this Agreement may be amended, modified, or waived, except
in a written document signed by all of the parties hereto.

(b) As a condition precedent to the Warrant Agent’s execution of any amendment,
the Company shall deliver to the Warrant Agent a certificate from a duly
authorized officer of the Company that states that the proposed amendment is in
compliance with the terms of this Agreement and the Warrants. The Warrant Agent
may, but shall not be obligated to, enter into any amendment that affects its
own rights, duties, liabilities or obligations hereunder.

(c) Except as otherwise provided herein or in the form of Warrant Certificate,
the provisions of the Warrants may be amended and the Company may take any
action herein prohibited, or omit to perform any act herein required to be
performed by it, if the Company has obtained the written consent of the Holders
representing no less than 67% of the Warrant Shares obtainable upon exercise of
the Warrants then outstanding; provided, however, that no modification of the
terms (including but not limited to the adjustments described in Section 10)
upon which the Warrants are exercisable or reducing the percentage required for
consent to modification of the Warrants may be made without the consent of the
Holder of each outstanding Warrant affected thereby.

Section 20. Confidentiality. The Warrant Agent and the Company agree that all
books, records, information and data pertaining to the business of the other
party, including inter alia, personal, non-public warrant Holder information,
which are exchanged or received pursuant to

 

18



--------------------------------------------------------------------------------

the negotiation or the carrying out of this Agreement including the fees for
services set forth in the attached schedule shall remain confidential, and shall
not be voluntarily disclosed to any other person, except as may be required by
law, including, without limitation, pursuant to subpoenas from state or federal
government authorities (e.g., in divorce and criminal actions).

Section 21. Further Assurances. The Company shall perform, acknowledge and
deliver or cause to be performed, acknowledged and delivered all such further
and other acts, documents, instruments and assurances as may be reasonably
required by the Warrant Agent for the carrying out or performing by the Warrant
Agent of the provisions of this Agreement.

Section 22. Successors. All covenants and provisions of this Agreement by or for
the benefit of the Company or the Warrant Agent shall bind and inure to the
benefit of their respective successors and assigns hereunder.

Section 23. Benefits of this Agreement. Nothing in this Agreement shall be
construed to give any Person other than the Company and the Warrant Agent any
legal or equitable right, remedy or claim under this Agreement; but this
Agreement shall be for the sole and exclusive benefit of the Company, the
Warrant Agent and the Holders.

Section 24. Governing Law. This Agreement and each Warrant issued hereunder
shall be governed by and construed under the laws of the State of New York in
all respects as such laws are applied to agreements among New York residents
entered into and to be performed entirely within New York, without reference to
conflicts of laws or principles thereof. The parties agree that any action
brought by either party under or in relation to a Warrant, including without
limitation to interpret or enforce any provision of a Warrant, shall be brought
in, and each party agrees to and does hereby submit to the jurisdiction and
venue of, any state or federal court located in the City of New York, borough of
Manhattan, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court. Each of the Company and the Warrant Agent hereby
waives all rights to a trial by jury.

Section 25. Counterparts. This Agreement may be executed in any number of
counterparts either manually or via facsimile and each of such counterparts
shall for all purposes be deemed to be an original, and all such counterparts
shall together constitute but one and the same instrument.

Section 26. Captions. The captions of the sections of this Agreement have been
inserted for convenience only and shall not control or affect the meaning or
construction of any of the provisions hereof.

Section 27. Information. The Company agrees to promptly provide the Holders the
information it is required to provide to the holders of the Common Stock.

Section 28. Force Majeure. Notwithstanding anything to the contrary contained
herein, the Warrant Agent will not be liable for any delays or failures in
performance resulting from acts beyond its reasonable control including, without
limitation, acts of God, terrorist acts, shortage of supply, breakdowns or
malfunctions, interruptions or malfunction of computer facilities, or loss of
data due to power failures or mechanical difficulties with information storage
or retrieval systems, labor difficulties, war, or civil unrest.

[The remainder of this page has been left intentionally blank.]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed by its authorized officer as of the date first indicated above.

 

IMMUNOMEDICS, INC. By:  

/s/ Michael R. Garone

  Name:   Michael R. Garone   Title:   Vice President, Finance and Chief    
Financial Officer

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed by its authorized officer as of the date first indicated above.

 

BROADRIDGE CORPORATE ISSUER SOLUTIONS, INC., as Warrant Agent By:  

/s/ John P. Dunn

  Name:   John P. Dunn   Title:   Vice President

[Immunomedics, Inc. - Warrant Agreement]



--------------------------------------------------------------------------------

Exhibit A

Form of Warrant Certificate

THIS SECURITY AND THE SECURITIES INTO WHICH IT IS EXERCISABLE HAVE NOT BEEN
REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY,
MAY NOT BE TRANSFERRED EXCEPT (1) PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT, (2) PURSUANT TO RULE 144 PROMULGATED UNDER
THE SECURITIES ACT, (3) TO THE COMPANY, (4) TO AN AFFILIATE OF THE INITIAL
HOLDER OF THIS SECURITY, (5) IN CONNECTION WITH A PLEDGE OR (6) PURSUANT TO
ANOTHER AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE AND FEDERAL SECURITIES LAWS AS SHALL BE EVIDENCED (IN THE CASE
OF (6) ONLY) BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT UPON
THE COMPANY’S REQUEST.

WARRANT CERTIFICATE

 

Number of Warrant Shares:                         Warrant No.
                    

Original Issue Date:                     

COMMON STOCK PURCHASE WARRANT

IMMUNOMEDICS, INC.

(A corporation existing under the laws of the State of Delaware)

THIS COMMON STOCK PURCHASE WARRANT (this “Warrant”) certifies that, for value
received, ______________ (the “Holder”), is entitled, upon the terms and subject
to the limitations on exercise and the conditions hereinafter set forth,
including, without limitation, the limitations on the exercisability of the
Warrant set forth in Section 2(c)(i)(B) hereof, and in the Warrant Agreement
between the Company and the Warrant Agent (as defined below) (as may be amended
from time to time, the “Warrant Agreement”), at any time on or after the
Original Issue Date and at or prior to 5:00 p.m. (New York time) on February 10,
2020 (the “Expiry Time”) but not thereafter, to subscribe for and purchase from
Immunomedics, Inc., a Delaware corporation (the “Company”), up to _______ shares
(the “Warrant Shares”) of common stock, par value $0.01 per share, of the
Company (the “Common Stock”), subject to adjustment as provided herein. The
purchase price of one share of Common Stock under this Warrant shall be equal to
the Exercise Price, as defined in Section 2(b). This Warrant is being issued
pursuant to that certain Stock Purchase Agreement, dated as of February 10,
2017, by and between the Company and Seattle Genetics, Inc., a Delaware
corporation (the “Purchaser”), (this Warrant, together with any other warrants
issued pursuant to the Warrant Agreement or following the partial exercise,
transfer, exchange or replacement of this Warrant or such warrants,
collectively, the “Warrants”).

 

1



--------------------------------------------------------------------------------

The Company and the Purchaser have also entered into that certain Registration
Rights Agreement, dated as of February 10, 2017, whereunder, among other things,
the Company has agreed to file a registration statement on Form S-3 (the
“Registration Statement”) with respect to all of the Warrant Shares on or before
June 10, 2017, have such Registration Statement declared effective on or before
August 9, 2017 and keep such Registration Statement continuously effective until
the date by which all of the Warrant Shares and certain other registrable
securities covered by such Registration Statement have been sold.

1. Definitions.

(a) As used herein:

(i) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.

(ii) The “VWAP” means, for any date, the price determined by the first of the
following clauses that applies: (a) if the Common Stock is then listed or quoted
on a national securities exchange or trading market, the daily volume weighted
average price of the Common Stock for such date (or the nearest preceding date)
on the principal national securities exchange on which the Common Stock is then
listed or quoted as reported by Bloomberg Finance L.P. (or other reliable
source) based on a trading day from 9:30 a.m. Eastern Time (or such other time
as the trading market publicly announces is the official open of trading) to
4:02 p.m. Eastern Time (or such other time as the trading market publicly
announces is the official close of trading); (b) the volume weighted average
price of the Common Stock for such date (or the nearest preceding date) on the
OTC Bulletin Board or (c) if the Common Stock is not then listed or quoted on
the OTC Bulletin Board and if prices for the Common Stock are then reported in
the “Pink Sheets” published by the Pink Sheets, LLC (or a similar organization
or agency succeeding to its functions of reporting prices), the most recent bid
price per share of the Common Stock so reported; or (d) in all other cases, the
fair market value of a share of Common Stock as determined by a good faith
determination of the Company’s Board of Directors.

(b) All capitalized terms used in this Warrant which are defined in the Warrant
Agreement and which are not otherwise defined herein shall have the same
meanings herein as set forth therein.

2. Exercise.

(a) Exercise of Warrant.

(i) Exercise of the purchase rights represented by this Warrant may be made,
upon the terms and subject to the limitations on exercise and the conditions
hereinafter set forth, including, without limitation, the limitations on the
exercisability of the Warrant set forth in Section 2(c)(i)(B) hereof, in whole
or in part, at any time or times on or after the Original Issue Date and on or
before the Expiry Time by delivery to the Company (with a copy to the office of
Broadridge Corporate Issuer Solutions, Inc. (the “Warrant

 

2



--------------------------------------------------------------------------------

Agent”) designated for such purpose or to the office of one of its agents as may
be designated by the Warrant Agent from time to time) a properly completed and
duly executed copy (by fax, email or otherwise) of the notice of exercise (the
“Notice of Exercise”) annexed hereto and this original Warrant. Within two
(2) trading days following delivery of the Notice of Exercise and this original
Warrant, the Holder shall make payment to the Company of an amount equal to the
applicable Exercise Price multiplied by the number of Warrant Shares as to which
this Warrant is being exercised (the “Aggregate Exercise Price”) by certified
check drawn on a United States bank or by bank wire transfer in immediately
available funds (the date of the later of receipt of the Notice of Exercise and
receipt of such payment, the “Exercise Date”). Execution and delivery of the
Notice of Exercise with respect to less than all of the Warrant Shares shall
have the same effect as cancellation of the original Warrant and issuance of a
new Warrant evidencing the right to purchase the remaining number of Warrant
Shares. The Company shall deliver an instruction letter and copy of the Notice
of Exercise to the Warrant Agent upon receipt of the Notice of Exercise and this
original Warrant Certificate, directing the Warrant Agent to comply with the
terms of the Notice of Exercise and this Section 2(a); provided however that the
Warrant Agent shall not issue Warrant Shares until it has received written
confirmation from the Company that the Company has received payment of the
Aggregate Exercise Price.

(ii) On or before the third (3rd) trading day following the date on which the
Company has received the Notice of Exercise and this original Warrant
Certificate, if applicable, but in no event less than one (1) trading day after
the Exercise Date (the “Warrant Share Delivery Date”), the Company shall cause
the Warrant Agent to (A) provided that the Warrant Agent is participating in The
Depository Trust Company (“DTC”) Fast Automated Securities Transfer Program,
upon the request of the Holder, credit such aggregate number of Warrant Shares
to which the Holder is entitled pursuant to such exercise to the Holder’s or its
designee’s balance account with DTC through its Deposit Withdrawal At Custodian
system, or (B) if the Warrant Agent is not participating in the DTC Fast
Automated Securities Transfer Program, issue and dispatch by overnight courier
to the address as specified in the Notice of Exercise, a certificate, registered
in the Company’s share register in the name of the Holder or its designee, for
the number of shares of Common Stock to which the Holder is entitled pursuant to
such exercise; provided that the Warrant Agent shall have no duties with respect
to the issuance of Warrant Shares unless and until it has received the
instruction letter from the Company pursuant to the preceding sentence. Upon
receipt by the Company of the duly executed Notice of Exercise and this original
Warrant Certificate, if applicable, the Holder shall be deemed to have exercised
this Warrant as specified in the Notice of Exercise for purposes of Regulation
SHO promulgated under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”). On the Exercise Date, the Holder shall be deemed for all
corporate purposes to have become the holder of record of the Warrant Shares
with respect to which this Warrant has been exercised, irrespective of the date
such Warrant Shares are credited to the Holder’s DTC account or the date of
delivery of the certificates evidencing such Warrant Shares, as the case may be.
In the case of a dispute between the Company and the Holder as to the
calculation of the Exercise Price or the number of Warrant Shares issuable
hereunder (including, without limitation, the calculation of any adjustment
pursuant to Section 3 below) in connection with the exercise of this Warrant,

 

3



--------------------------------------------------------------------------------

the Company shall notify the Warrant Agent in writing as to the number of
Warrant Shares that are not disputed and upon receipt of such notice, the
Warrant Agent shall issue to the Holder the number of Warrant Shares that are
not disputed and the Company shall submit the disputed calculations to a
certified public accounting firm of national reputation (other than the
Company’s regularly retained accountants) within three (3) trading days
following the Company’s receipt of the Notice of Exercise. The Company shall
request such accountant to calculate the Exercise Price and/or the number of
Warrant Shares issuable hereunder and to notify the Company and the Holder of
the results in writing no less than three (3) trading days following the day on
which such accountant received the disputed calculations. Such accountant’s
calculation shall be deemed conclusive absent manifest error. The fees of any
such accountant shall be borne by the party whose calculations were most at
variance with those of such accountant. Partial exercises of this Warrant
resulting in purchases of a portion of the total number of Warrant Shares
available hereunder shall have the effect of lowering the number of Warrant
Shares purchasable upon exercise of this Warrant in an amount equal to the
applicable number of Warrant Shares purchased. In the case of a partial exercise
of this Warrant, the Holder shall be entitled to exercise all or any portion of
such new warrant at any time following the time at which this Warrant is
exercised, regardless of whether the Warrant Agent has actually issued such new
warrant to the Holder. The Company shall deliver any objection to any Notice of
Exercise as promptly as practicable. If the exercise of this Warrant is not
deemed to have occurred until after the Expiry Time, the exercise thereof will
be null and void and any funds delivered to the Company will be returned to the
Holder. In no event will interest accrue on funds deposited with the Company in
respect of an exercise or attempted exercise of this Warrant. The validity of
any exercise of this Warrant for purposes of this paragraph will be determined
by the Warrant Agent in its sole discretion and such determination will be final
and binding upon the Holder and the Company.

The Company may not call or redeem any portion of this Warrant without the prior
written consent of the Holder.

(b) Exercise Price. The exercise price for the Common Stock under this Warrant
shall be $4.90 per share, subject to adjustment hereunder (the “Exercise
Price”).

(c) Mechanics of Exercise.

(i) Authorization and Reservation of Warrant Shares. The Company covenants and
agrees that it will use its reasonable best efforts to cause to be reserved and
kept available out of its authorized and unissued shares of Common Stock or its
authorized and issued shares of Common Stock held in its treasury, free from
preemptive rights, the number of shares of Common Stock that will be sufficient
to permit the exercise in full of all outstanding Warrants. The Company
covenants and agrees that, from February 16, 2017 until the earliest to occur of
(x) the exercise in full of the Warrants and (y) the Expiry Time:

A. any shares of Common Stock authorized for issuance by the Company, but not
reserved for issuance as of February 10, 2017, shall first be reserved for
issuance for purposes of permitting the exercise of the Warrants in full, up to
such amount necessary to permit the exercise of the Warrants in full; and

 

4



--------------------------------------------------------------------------------

B. at any time there is not a sufficient number of authorized and unissued
shares of Common Stock to permit the exercise of the Warrants in full, the
Company may not issue or reserve for issuance shares of Common Stock for any
purpose other than for the exercise of the Warrants in full (unless such shares
are reserved for issuance as of February 10, 2017, in which case they may be
issued in accordance with the terms of any equity compensation plan or other
agreement pursuant to which they are being reserved).

The Holder acknowledges that, as of the date of the Warrant Agreement, there are
not sufficient shares of Common Stock reserved for the issuance of the Warrants
in full and the Warrants may only be exercised at any time up to the then
available shares of Common Stock reserved for the exercise of the Warrants.

(ii) Delivery of Warrant Shares Upon Exercise. The Company shall cause the
Warrant Agent to issue shares purchased hereunder in electronic book entry form
to the account of the Holder or, upon request of the Holder, the Warrant Agent
shall transmit certificates for such shares to the Holder by physical delivery
to the address specified by the Holder in the Notice of Exercise, in either
case, by the Warrant Share Delivery Date; provided, however, that if the Holder
shall request physical delivery of certificates representing the Warrant Shares,
there shall be no requirement to deliver such certificates on or prior to the
Warrant Share Delivery Date. The Warrant Shares shall be deemed to have been
issued, and the Holder or any other Person so designated to be named therein
shall be deemed to have become a holder of record of such shares for all
purposes, as of the Exercise Date irrespective of the date such Warrant Shares
are credited in book entry to the Holder’s account. If all or any part of this
Warrant is exercised for cash at a time when the Registration Statement (or any
subsequent registration statement applicable to issuance of the Warrant Shares)
is not then effective and if a restricted securities legend is required under
applicable securities laws, such Warrant Shares shall include the following
legend:

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE TRANSFERRED EXCEPT (1) PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, (2) PURSUANT TO
RULE 144 PROMULGATED UNDER THE SECURITIES ACT, (3) TO THE COMPANY, (4) TO AN
AFFILIATE OF THE INITIAL HOLDER OF THIS SECURITY, (5) IN CONNECTION WITH A
PLEDGE OR (6) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION
NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE AND FEDERAL SECURITIES LAWS AS SHALL BE
EVIDENCED (IN THE CASE OF (6) ONLY) BY A LEGAL OPINION OF COUNSEL TO THE
TRANSFEROR TO SUCH EFFECT UPON THE COMPANY’S REQUEST.

 

5



--------------------------------------------------------------------------------

(iii) Delivery of New Warrants Upon Exercise. If this Warrant shall have been
exercised in part, the Warrant Agent shall, at the request of the Holder and
upon surrender of this Warrant, promptly deliver to the Holder a new Warrant
evidencing the rights of the Holder to purchase the unpurchased Warrant Shares
called for by this Warrant, which new Warrant shall in all other respects be
identical with this Warrant.

(iv) Rescission Rights. If the Company fails to cause the Warrant Agent to
transmit to the Holder the applicable Warrant Shares in accordance with the
provisions of Section 2(c)(ii) above pursuant to an exercise on or before the
applicable Warrant Share Delivery Date, if required, then the Holder will have
the right to rescind such exercise prior to delivery of the applicable Warrant
Shares, exercisable upon delivery of written notice to the Company.

(v) Compensation for Buy-In on Failure to Timely Deliver Warrant Shares Upon
Exercise. If the Company shall fail for any reason or for no reason to cause the
Warrant Agent to issue to the Holder by the Warrant Share Delivery Date in
compliance with the terms of Section 2(a)(ii) and Section 2(c)(ii), the number
of shares of Common Stock to which the Holder is entitled and register such
shares of Common Stock on the Company’s share register or to credit the Holder’s
balance account with DTC for such number of shares of Common Stock to which the
Holder is entitled upon the Holder’s exercise of this Warrant, and if on or
after such trading day the Holder purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Holder of shares of Common Stock issuable upon such exercise that the Holder
anticipated receiving from the Company (a “Buy-In”), then the Company shall (in
addition to being in breach of this Agreement), within three (3) trading days
after the Holder’s request and in the Holder’s discretion, either (i) pay cash
to the Holder in an amount equal to the Holder’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased (the
“Buy-In Price”), at which point the Company’s obligation to deliver such
certificate (and to issue such Warrant Shares) shall terminate, or (ii) promptly
honor its obligation to deliver to the Holder a certificate or certificates
representing such Warrant Shares and pay cash to the Holder in an amount equal
to the excess (if any) of the Buy-In Price over the product of (A) such number
of shares of Common Stock, times (B) the VWAP on the date of receipt of the
Notice of Exercise. Nothing herein shall limit a Holder’s right to pursue any
other remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Company’s failure to cause the Warrant Agent to timely deliver
shares of Common Stock upon exercise of the Warrant as required pursuant to the
terms hereof; provided, however, that if a Holder elects to be provided remedies
specified in this Section 2(c)(v) and the Company provides such remedies in
accordance with this Section 2(c)(v), such remedies shall be the sole and
exclusive remedies for such Holder with respect to the applicable failure to
deliver Warrant Shares.

 

6



--------------------------------------------------------------------------------

(vi) No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. As to any
fraction of a share that Holder would otherwise be entitled to purchase upon
such exercise, the Warrant Agent shall pay a cash adjustment in respect of such
final fraction in an amount equal to such fraction multiplied by the Exercise
Price.

(vii) Charges, Taxes and Expenses. The issuance of Warrant Shares in book entry
form shall be made without charge to the Holder for any issue or transfer tax or
other incidental expense in respect of such issuance, all of which taxes and
expenses shall be paid by the Company, and such Warrant Shares shall be issued
in book entry form in the name of the Holder or in such name or names as may be
directed by the Holder; provided, however, that in the event that Warrant Shares
are to be issued in a name other than the name of the Holder, this Warrant when
surrendered for exercise shall be accompanied by the Assignment Form attached
hereto duly executed by the Holder; and the Company may require, as a condition
thereto, the payment of a sum sufficient to reimburse it for any transfer tax
incidental thereto.

(viii) Closing of Books. The Company will not close its stockholder books or
records in any manner which prevents the timely exercise of this Warrant,
pursuant to the terms hereof.

3. Certain Adjustments.

(a) Stock Dividends and Splits. If the Company, at any time while this Warrant
is outstanding: (i) pays a stock dividend or otherwise makes a distribution or
distributions on shares of its Common Stock or any other equity or equity
equivalent securities payable in shares of Common Stock (which, for avoidance of
doubt, shall not include any shares of Common Stock issued by the Company
pursuant to this Warrant), (ii) subdivides outstanding shares of Common Stock
into a larger number of shares, (iii) combines (including by way of reverse
stock split) outstanding shares of Common Stock into a smaller number of shares,
or (iv) issues by reclassification of shares of the Common Stock any shares of
capital stock of the Company, then in each case the Exercise Price shall be
multiplied by a fraction, of which the numerator shall be the number of shares
of Common Stock (excluding treasury shares, if any) outstanding immediately
before such event and of which the denominator shall be the number of shares of
Common Stock outstanding immediately after such event and the number of shares
issuable upon exercise of this Warrant shall be proportionately adjusted in an
inverse manner (e.g., an increase in the Exercise Price shall result in a
decrease in the number of shares of Common Stock), such that the Aggregate
Exercise Price of this Warrant shall remain unchanged. In the event that any
adjustment of the Exercise Price required herein results in a fraction of a
cent, the Exercise Price shall be rounded down to the nearest one hundredth of a
cent. Any adjustment made pursuant to this Section 3(a) shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such dividend or distribution and shall become effective immediately
after the effective date in the case of a subdivision, combination or
re-classification.

 

7



--------------------------------------------------------------------------------

(b) Pro Rata Distributions. If the Company, at any time while this Warrant is
outstanding, distributes to all holders of its Common Stock for no consideration
(i) evidences of its indebtedness, (ii) any security (other than a distribution
of shares of Common Stock covered by Section 3(a)), (iii) rights or warrants to
subscribe for or purchase any security of the Company or (iv) any other asset
(including cash) (in each case, “Distributed Property”), then, upon any exercise
of this Warrant that occurs after the record date fixed for determination of
stockholders entitled to receive such distribution, the Holder shall be entitled
to receive, in addition to the Warrant Shares otherwise issuable upon such
exercise, the Distributed Property that such Holder would have been entitled to
receive in respect of such number of Warrant Shares (without regard to any
limitations on exercise hereof) had the Holder been the record holder of such
Warrant Shares immediately prior to such record date.

(c) Fundamental Transaction. If, at any time while this Warrant is outstanding,
(i) the Company, directly or indirectly, in one or more related transactions
effects any merger or consolidation of the Company with or into another Person
in which the Company is not the surviving entity or the stockholders of the
Company immediately prior to such merger or consolidation do not own, directly
or indirectly, a majority of the outstanding voting securities of the surviving
entity or the parent entity of such surviving entity, (ii) the Company, directly
or indirectly, effects any sale, lease, license, assignment, transfer,
conveyance or other disposition of all or substantially all of its assets in one
or a series of related transactions, (iii) any, direct or indirect, purchase
offer, tender offer or exchange offer (whether by the Company or another Person)
is completed pursuant to which holders of Common Stock are permitted to sell,
tender or exchange their shares for other securities, cash or property and such
offer has been accepted by the holders of a majority of the outstanding Common
Stock, (iv) the Company, directly or indirectly, in one or more related
transactions effects any reclassification, reorganization or recapitalization of
the Common Stock or any compulsory share exchange pursuant to which the Common
Stock is effectively converted into or exchanged for other securities, cash or
property (other than as a result of a subdivision or combination of the Common
Stock covered by Section 3(a) above), or (v) the Company, directly or
indirectly, in one or more related transactions consummates a stock or share
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with
another Person or group of Persons whereby such other Person or group acquires
more than 50% of the outstanding Common Stock (not including any Common Stock
held by the other Person or other Persons making or party to, or associated or
affiliated with the other Persons making or party to, such stock or share
purchase agreement or other business combination) (each, a “Fundamental
Transaction”), then, this Warrant shall remain outstanding according to its
terms except that, upon any subsequent exercise of this Warrant, the Holder
shall have the right to receive, for each Warrant Share that would have been
issuable upon such exercise immediately prior to the occurrence of such
Fundamental Transaction, the number of shares of Common Stock or other equity
securities of the successor or acquiring corporation or of the Company, if it is
the surviving corporation, and any additional consideration receivable upon or
as a result of such Fundamental Transaction by a holder of a share of Common
Stock immediately prior to such Fundamental Transaction (the “Alternate
Consideration”). In the event of any partial exercise of this Warrant, the
Holder shall receive a fraction of such Alternate Consideration equal to the
fraction of this Warrant being exercised by the Holder. If holders of Common
Stock are given any choice as to the securities, cash or property to be received
in a Fundamental Transaction, then the Holder shall be given the same choice as
to the Alternate Consideration it receives upon any exercise of this Warrant
following such Fundamental Transaction. The terms of any agreement pursuant to

 

8



--------------------------------------------------------------------------------

which a Fundamental Transaction is effected shall include terms requiring any
such successor or surviving entity to comply with the provisions of this
Section 3(c) and insuring that this Warrant (or any such replacement security)
will be similarly adjusted upon any subsequent transaction analogous to a
Fundamental Transaction. Notwithstanding the foregoing, in the event of a
Fundamental Transaction, at the request of the Holder delivered before the 90th
day after such Fundamental Transaction, the Company (or the Successor Entity)
shall purchase this Warrant from the Holder by paying to the Holder, within five
trading days after such request (or, if later, on the effective date of the
Fundamental Transaction), cash in an amount equal to the Black Scholes Value of
the remaining unexercised portion of this Warrant on the date of such
Fundamental Transaction. As used herein, (1) “Black Scholes Value” means the
value of the unexercised portion of this Warrant remaining on the date of the
Holder’s request, which value is calculated using the Black Scholes Option
Pricing Model obtained from the “OV” function on Bloomberg Professional
utilizing (i) an underlying price per share equal to the sum of the price per
share being offered in cash in the applicable Fundamental Transaction (if any)
plus the value of the non-cash consideration being offered in the applicable
Fundamental Transaction (if any), (ii) a strike price equal to the Exercise
Price in effect on the date of the Holder’s request, (iii) a risk-free interest
rate corresponding to the U.S. Treasury rate for a period equal to the time
between the date of the public announcement of the applicable Fundamental
Transaction and the Expiry Time and (iv) an expected volatility equal to the
lesser of 125% and the 60-day volatility obtained from the HVT function on
Bloomberg Professional as of the trading day immediately following the public
announcement of the applicable Fundamental Transaction; (2) “Successor Entity”
means the Person (or, if so elected by the Holder, the Parent Entity (as defined
below)) formed by, resulting from or surviving any Fundamental Transaction or
the Person (or, if so elected by the Holder, the Parent Entity) with which such
Fundamental Transaction shall have been entered into; (3) “Eligible Market”
means the NYSE MKT, The NASDAQ Capital Market, The NASDAQ Global Market, The
NASDAQ Global Select Market or the New York Stock Exchange (or any successors to
any of the foregoing); and (4) “Parent Entity” of a Person means an entity that,
directly or indirectly, controls the applicable Person and whose common stock or
equivalent equity security is quoted or listed on an Eligible Market, or, if
there is more than one such Person or Parent Entity, the Person or Parent Entity
with the largest public market capitalization as of the date of consummation of
the Fundamental Transaction.

(d) Calculations. All calculations under this Section 3 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. For purposes
of this Section 3, the number of shares of Common Stock deemed to be issued and
outstanding as of a given date shall be the sum of the number of shares of
Common Stock (excluding treasury shares, if any) issued and outstanding.

(e) Notice to the Holder.

(i) Notice of Adjustments. Whenever the Exercise Price, number of Warrant Shares
or other property issuable upon exercise of this Warrant is adjusted pursuant to
this Section 3, the Company shall promptly deliver, by facsimile or email, to
the Holder a notice setting forth the effects of such adjustment and setting
forth a brief statement of the facts requiring such adjustment.

 

9



--------------------------------------------------------------------------------

(ii) Notice to Allow Exercise by the Holder. If, after the Original Issue Date,
(A) the Company shall declare a dividend (or any other distribution) on the
Common Stock; (B) the Company shall declare a special nonrecurring cash dividend
on or a redemption of the Common Stock; (C) the Company shall authorize the
granting to all holders of the Common Stock rights or warrants to subscribe for
or purchase any shares of capital stock of any class or of any rights; (D) the
approval of any stockholders of the Company shall be required in connection with
any Fundamental Transaction; or (E) the Company shall authorize the voluntary or
involuntary dissolution, liquidation or winding up of the affairs of the
Company; then, in each case, the Company shall cause to be delivered to the
Holder, at least ten (10) calendar days prior to the applicable record or
effective date hereinafter specified, a notice stating (x) the date on which a
record is to be taken for the purpose of such dividend, distribution,
redemption, rights or warrants, or if a record is not to be taken, the date as
of which the holders of the Common Stock of record to be entitled to such
dividend, distributions, redemption, rights or warrants are to be determined or
(y) the date on which such reclassification, consolidation, merger, sale,
transfer or share exchange is expected to become effective or close, and the
date as of which it is expected that holders of the Common Stock of record shall
be entitled to exchange their shares of the Common Stock for securities, cash or
other property deliverable upon such reclassification, consolidation, merger,
sale, transfer or share exchange; provided, in each case that such information
shall be made known to the public through a press release, filing with the
Commission, or other public announcement prior to or in conjunction with such
notice being provided to the Holder, and provided further that the failure to
deliver such notice or any defect therein or in the delivery thereof shall not
affect the validity of the corporate action required to be specified in such
notice. The Holder is entitled to exercise this Warrant during the ten (10)-day
period commencing on the date of such notice to the effective date of the event
triggering such notice.

(f) Adjustments. In the event that at any time, as a result of an adjustment
made pursuant to this Section 3, the Holder shall, upon exercise of this
Warrant, become entitled to receive securities or assets (other than Common
Stock) then, wherever appropriate, all references herein to shares of Common
Stock shall be deemed to refer to and include such shares and/or other
securities or assets; and thereafter the number of such shares and/or other
securities or assets shall be subject to adjustment from time to time in a
manner and upon terms as nearly equivalent as practicable to the provisions of
this Section 3. Any adjustment made herein that results in a decrease in the
Exercise Price shall also effect a proportional increase in the number of shares
of Common Stock into which this Warrant is exercisable.

4. (Intentionally omitted)

5. Miscellaneous.

(a) No Rights as Stockholder Until Exercise. This Warrant does not entitle the
Holder to any voting rights or other rights as a stockholder of the Company
prior to the exercise hereof. Upon the surrender of this Warrant and the payment
of the Aggregate Exercise Price, the Warrant Shares so purchased shall be and be
deemed to be issued to the Holder as the record owner of such shares as of the
close of business on the later of the date of such surrender or payment.

 

10



--------------------------------------------------------------------------------

(b) Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall be a Saturday, Sunday or a legal holiday, then such action may be taken or
such right may be exercised on the next succeeding day not a Saturday, Sunday or
legal holiday.

(c) Non-Impairment. Except and to the extent as waived or consented to by the
Holder, the Company hereby covenants to not by any action, including, without
limitation, amending its certificate of incorporation, by-laws or through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Warrant, and will at all
times in good faith assist in the carrying out of all such terms and in the
taking of all such actions as may be necessary or appropriate to protect the
rights of the Holder as set forth in this Warrant against impairment. Without
limiting the generality of the foregoing, the Company will (a) not increase the
par value of any Warrant Share above the Exercise Price then in effect, (b) take
all such action as may be necessary or appropriate in order that the Company may
validly and legally issue fully paid and nonassessable Warrant Shares upon the
exercise of this Warrant and (c) use commercially reasonable efforts to obtain
all such authorizations, exemptions or consents from any public regulatory body
having jurisdiction thereof, as may be, necessary to enable the Company to
perform its obligations under this Warrant.

Before taking any action which would result in an adjustment in the number of
Warrant Shares for which this Warrant is exercisable or in the Exercise Price,
the Company shall obtain all such authorizations or exemptions thereof, or
consents thereto, as may be necessary from any public regulatory body or bodies
having jurisdiction thereof.

(d) Governing Law; Jurisdiction. This Warrant shall be governed by and construed
under the laws of the State of New York in all respects as such laws are applied
to agreements among New York residents entered into and to be performed entirely
within New York, without reference to conflicts of laws or principles thereof.
The parties agree that any action brought by either party under or in relation
to this Warrant, including without limitation to interpret or enforce any
provision of this Warrant, shall be brought in, and each party agrees to and
does hereby submit to the jurisdiction and venue of, any state or federal court
located in the City of New York, borough of Manhattan, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court. Each of
the Company, the Warrant Agent and the Holders hereby waives all rights to a
trial by jury.

(e) Nonwaiver and Expenses. No course of dealing or any delay or failure to
exercise any right hereunder on the part of the Holder shall operate as a waiver
of such right or otherwise prejudice the Holder’s rights, powers or remedies,
notwithstanding the fact that all rights hereunder terminate on the Expiry Time.
If the Company willfully and knowingly fails to comply with any provision of
this Warrant, which results in any material damages to the Holder, the Company
shall pay to the Holder such amounts as shall be sufficient to cover any costs
and expenses including, but not limited to, reasonable attorneys’ fees,
including those of appellate proceedings, incurred by the Holder in collecting
any amounts due pursuant hereto or in otherwise enforcing any of its rights,
powers or remedies hereunder.

 

11



--------------------------------------------------------------------------------

(f) Notices. The Company shall provide (or cause the Warrant Agent to provide)
the Holder with prompt written notice of all actions taken pursuant to this
Warrant (with copies to the Purchaser, so long as the Purchaser holds any
Warrants). Whenever notice is required to be given under this Warrant, unless
otherwise provided herein, such notice shall be given in writing, (w) if
delivered by first-class registered or certified mail domestic, three
(3) trading days after so mailed, (x) if delivered by nationally recognized
overnight carrier, one (1) trading day after so mailed, (y) if delivered by
International Federal Express, two (2) trading days after so mailed and (z) if
delivered by facsimile, upon electronic confirmation of receipt, or e-mail
attachment, upon delivery, and will be delivered and addressed as follows:

 

  (i) if to the Company, to:

Immunomedics, Inc.

300 The American Road

Morris Plains, New Jersey 07950

Attention:    Michael R. Garone, Vice President, Finance, and Chief

                    Financial Officer

Facsimile:   (973) 605-8282

Email:         mgarone@Immunomedics.com

With copies to (which shall not constitute notice):

DLA Piper LLP (US)

51 John F. Kennedy Parkway, Suite 120

Short Hills, New Jersey 07078-2704

Attention:    Andrew P. Gilbert, Esq.

Facsimile:   (973) 520-2553

Email:         andrew.gilbert@dlapiper.com

 

  (ii) if to the Warrant Agent, to:

Broadridge Corporate Issuer Solutions, Inc.

1717 Arch Street, Suite 1300

Philadelphia, Pennsylvania 19103

Attention:    David Dugas

Email:          david.dugas@broadridge.com

 

  (iii) if to the Holder, at the address of the Holder appearing on the Warrant
Register.

 

  (iv) If to the Purchaser, to:

Seattle Genetics, Inc.

21823 - 30th Drive S.E.

Bothell, Washington 98021

Attention:    General Counsel

Facsimile:   (425) 527-4107

Email:         legal@seagen.com

 

12



--------------------------------------------------------------------------------

With copies to (which shall not constitute notice):

Sullivan & Cromwell LLP

125 Broad Street

New York, New York 10004

Attention:    Krishna Veeraraghavan, Esq.

                    Ari B. Blaut, Esq.

Facsimile:   (212) 558-3588

Email:         veeraraghavank@sullcrom.com blauta@sullcrom.com

Notwithstanding anything else in this Agreement, any notice or other document
received after 5:00 p.m. (New York time) on a trading day shall be deemed to
have been received on the next succeeding trading day.

(g) Limitation of Liability. No provision hereof, in the absence of any
affirmative action by the Holder to exercise this Warrant to purchase Warrant
Shares, and no enumeration herein of the rights or privileges of the Holder,
shall give rise to any liability of the Holder for the purchase price of any
Common Stock or as a stockholder of the Company, whether such liability is
asserted by the Company or by creditors of the Company.

(h) Remedies. The remedies provided in this Warrant shall be cumulative and in
addition to all other remedies available or granted by law, including recovery
of damages. Each of the parties hereto will be entitled to specific performance
of its rights under this Warrant. The Company acknowledges that a breach by it
of its obligations hereunder will cause irreparable harm to the Holder and
agrees that monetary damages would not be adequate compensation for any loss
incurred by reason of a breach or threatened breach by it of the provisions of
this Warrant and hereby agrees to waive and not to assert the defense in any
action for specific performance that a remedy at law would be adequate including
making a showing of economic loss and the posting of a bond or other security.

(i) Successors and Assigns. Subject to applicable securities laws, this Warrant
and the rights and obligations evidenced hereby shall inure to the benefit of
and be binding upon the successors of the Company and the successors and
permitted assigns of the Holder. The provisions of this Warrant are intended to
be for the benefit of any Holder from time to time of this Warrant and shall be
enforceable by any such Holder or holder of Warrant Shares.

(j) Amendment. Except as otherwise provided herein, the provisions of the
Warrants may be amended and the Company may take any action herein prohibited,
or omit to perform any act herein required to be performed by it, if the Company
has obtained the written consent of the Holders representing no less than 67% of
the Warrant Shares obtainable upon exercise of the Warrants then outstanding;
provided, however, that no modification of the terms (including but not limited
to the adjustments described in Section 3) upon which the Warrants are
exercisable or reducing the percentage required for consent to modification of
the Warrants may be made without the consent of the holder of each outstanding
Warrant affected thereby.

 

13



--------------------------------------------------------------------------------

(k) Severability. Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.

(l) Headings. The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.

[Remainder of Page Intentionally Left Blank]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized as of the date first above indicated.

 

IMMUNOMEDICS, INC.

By:

 

 

 

Name:

 

Title:

 

Countersigned:

 

BROADRIDGE CORPORATE ISSUER SOLUTIONS, INC. By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

NOTICE OF EXERCISE

TO: IMMUNOMEDICS, INC.

(1) The undersigned hereby elects to purchase Warrant Shares of the Company
pursuant to the terms of Warrant No.                     , and tenders herewith
payment of the Exercise Price per Warrant Share in full in lawful money of the
United Sates, together with all applicable transfer taxes, if any.

 

  (2) Please cause the Warrant Shares to be issued in:

☐    book entry form

☐    certificated form

in the name of the undersigned or in such other name as is specified below:

                                                                 

The Warrant Shares shall be delivered to the following:

                                                                 

                                                                 

                                                                 

Name of Investing Entity:                                          
                                                                     

Signature of Authorized Signatory of Investing Entity:
                                                                 

Name of Authorized Signatory:                                          
                                                            

Title of Authorized Signatory:                                          
                                                              

Date:                                          
                                                



--------------------------------------------------------------------------------

ASSIGNMENT FORM

(To assign the foregoing warrant, execute

this form and supply required information.

Do not use this form to exercise the warrant.)

FOR VALUE RECEIVED, the Warrant No. (the “Warrant”) and all rights evidenced
thereby are hereby assigned as to [all of the]                      Warrant
Shares, to:

 

                                                                      

whose address is:

                                                                      

                                                                      

                                                                      

Dated:                     ,

Holder’s Signature:                                          
                                       

Holder’s Address:                                          
                                         

Signature Guaranteed:                                          
                                   

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company. Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.